UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (5.2%) Astronics Corp. (NON) 29,900 $1,486,329 B/E Aerospace, Inc. (NON) 39,700 2,930,654 European Aeronautic Defence and Space Co. (France) 58,895 3,752,347 Honeywell International, Inc. 168,900 14,025,456 Precision Castparts Corp. 10,712 2,434,195 United Technologies Corp. 126,300 13,617,666 Airlines (0.5%) Delta Air Lines, Inc. (S) 153,600 3,623,424 Auto components (1.9%) Johnson Controls, Inc. 205,800 8,540,700 TRW Automotive Holdings Corp. (NON) 80,232 5,721,344 Automobiles (0.5%) Tesla Motors, Inc. (NON) (S) 17,900 3,462,218 Beverages (2.5%) Beam, Inc. 81,014 5,237,555 Brown-Forman Corp. Class B 52,600 3,583,638 Coca-Cola Enterprises, Inc. 176,700 7,105,107 PepsiCo, Inc. 31,700 2,520,150 Biotechnology (5.4%) BioMarin Pharmaceuticals, Inc. (NON) 56,600 4,087,652 Celgene Corp. (NON) 60,800 9,358,944 Celldex Therapeutics, Inc. (NON) (S) 35,200 1,247,136 Cubist Pharmaceuticals, Inc. (NON) 91,904 5,840,499 Gentium SpA ADR (Italy) (NON) 25,232 684,544 Gilead Sciences, Inc. (NON) 210,800 13,246,672 Grifols SA ADR (Spain) 76,900 2,328,532 Vertex Pharmaceuticals, Inc. (NON) 35,792 2,713,749 Building products (1.2%) Fortune Brands Home & Security, Inc. 161,700 6,731,571 Owens Corning, Inc. (NON) 48,800 1,853,424 Capital markets (2.4%) Charles Schwab Corp. (The) 406,200 8,587,068 Greenhill & Co., Inc. 59,300 2,957,884 KKR & Co. LP 136,800 2,815,344 Morgan Stanley 76,400 2,058,980 Virtus Investment Partners, Inc. (NON) 8,829 1,435,949 Chemicals (2.7%) Agrium, Inc. (Canada) (S) 20,700 1,739,421 Albemarle Corp. 48,300 3,040,002 Celanese Corp. Ser. A 63,967 3,376,818 Eastman Chemical Co. 15,475 1,205,503 LyondellBasell Industries NV Class A 58,400 4,276,632 Monsanto Co. 56,800 5,928,216 Commercial banks (0.4%) Bancorp, Inc. (The) (NON) 155,115 2,748,638 Commercial services and supplies (1.1%) KAR Auction Services, Inc. 136,776 3,858,451 MiX Telematics, Ltd. ADR (South Africa) (NON) 59,121 874,991 Tyco International, Ltd. 95,400 3,337,092 Communications equipment (2.0%) Alcatel-Lucent ADR (France) (NON) (S) 445,600 1,572,968 Cisco Systems, Inc. 225,100 5,271,842 Polycom, Inc. (NON) 220,919 2,412,435 Qualcomm, Inc. 77,617 5,228,281 Computers and peripherals (5.2%) Apple, Inc. 48,996 23,358,843 EMC Corp. 315,900 8,074,404 NetApp, Inc. (S) 71,600 3,051,592 SanDisk Corp. (S) 60,073 3,574,944 Construction materials (0.1%) Eagle Materials, Inc. 10,100 736,671 Containers and packaging (0.3%) Sealed Air Corp. 88,379 2,403,025 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 69,800 2,500,934 Diversified financial services (1.6%) Citigroup, Inc. 101,400 4,918,914 CME Group, Inc. 93,600 6,915,168 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 210,072 1,445,295 Electrical equipment (1.6%) AMETEK, Inc. 85,650 3,941,613 Eaton Corp PLC 37,666 2,592,927 Schneider Electric SA (France) 63,124 5,338,187 Energy equipment and services (2.3%) Dresser-Rand Group, Inc. (NON) 30,400 1,896,960 Halliburton Co. 117,300 5,647,995 McDermott International, Inc. (NON) 243,400 1,808,462 Oil States International, Inc. (NON) 30,034 3,107,318 Schlumberger, Ltd. 47,900 4,232,444 Food and staples retail (1.7%) Costco Wholesale Corp. 45,500 5,237,960 CVS Caremark Corp. 90,200 5,118,850 Whole Foods Market, Inc. 39,024 2,282,904 Food products (0.9%) Hillshire Brands Co. 58,100 1,785,994 Mead Johnson Nutrition Co. 60,878 4,520,800 Health-care equipment and supplies (2.9%) Baxter International, Inc. 94,276 6,192,990 Covidien PLC 117,500 7,160,450 GenMark Diagnostics, Inc. (NON) 161,920 1,967,328 Tornier NV (Netherlands) (NON) 64,300 1,242,919 Zimmer Holdings, Inc. 56,900 4,673,766 Health-care providers and services (1.8%) Aetna, Inc. 38,700 2,477,574 Catamaran Corp. (NON) 79,352 3,646,224 Emeritus Corp. (NON) 89,084 1,650,727 Express Scripts Holding Co. (NON) 51,000 3,150,780 Premier, Inc. Class A (NON) 3,918 124,201 UnitedHealth Group, Inc. 34,100 2,441,901 Hotels, restaurants, and leisure (3.1%) Bloomin' Brands, Inc. (NON) 197,643 4,666,351 Marriott International, Inc. Class A 135,500 5,699,130 Starbucks Corp. 69,100 5,318,627 Wyndham Worldwide Corp. 119,433 7,281,830 Household durables (0.9%) PulteGroup, Inc. 196,800 3,247,200 Whirlpool Corp. 21,000 3,075,240 Independent power producers and energy traders (0.3%) Calpine Corp. (NON) 124,258 2,414,333 Industrial conglomerates (0.7%) Siemens AG (Germany) 39,489 4,757,827 Insurance (1.4%) American International Group, Inc. 58,300 2,835,129 Aon PLC 11,800 878,392 Hartford Financial Services Group, Inc. (The) 131,000 4,076,720 Prudential PLC (United Kingdom) 135,851 2,531,386 Internet and catalog retail (4.0%) Amazon.com, Inc. (NON) 24,300 7,597,152 Bigfoot GmbH (acquired 8/2/13, cost $703,383) (Private) (Brazil) (F) (RES) (NON) 32 537,259 Ctrip.com International, Ltd. ADR (China) (NON) 46,010 2,688,364 HomeAway, Inc. (NON) (S) 97,000 2,716,000 HSN, Inc. 20,400 1,093,848 Priceline.com, Inc. (NON) 13,585 13,733,756 Zalando GmbH (acquired 9/30/13, cost $1,255,486) (Private) (Germany) (F) (RES) (NON) 28 1,067,195 Internet software and services (7.3%) eBay, Inc. (NON) 201,100 11,219,369 Facebook, Inc. Class A (NON) 187,800 9,435,072 Google, Inc. Class A (NON) 28,052 24,571,029 Yahoo!, Inc. (NON) 171,200 5,676,992 Yandex NV Class A (Russia) (NON) 81,600 2,971,872 IT Services (3.7%) Cognizant Technology Solutions Corp. (NON) 66,300 5,444,556 Computer Sciences Corp. 103,700 5,365,438 FleetCor Technologies, Inc. (NON) 27,600 3,040,416 Visa, Inc. Class A (S) 68,000 12,994,800 Life sciences tools and services (1.3%) PerkinElmer, Inc. 58,400 2,204,600 Thermo Fisher Scientific, Inc. 80,661 7,432,911 Machinery (1.6%) Edwards Group, Ltd. ADR (United Kingdom) (NON) 88,205 868,819 Joy Global, Inc. (S) 43,700 2,230,448 TriMas Corp. (NON) 129,400 4,826,620 Wabtec Corp. 61,100 3,841,357 Marine (0.5%) Kirby Corp. (NON) 42,000 3,635,100 Media (2.6%) CBS Corp. Class B 113,300 6,249,628 DISH Network Corp. Class A 33,100 1,489,831 Liberty Global PLC Ser. C (United Kingdom) (NON) 86,200 6,502,066 Viacom, Inc. Class B 60,700 5,073,306 Metals and mining (0.2%) Glencore Xstrata PLC (United Kingdom) 266,542 1,452,878 Multiline retail (0.6%) Dollar General Corp. (NON) 83,265 4,701,142 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 43,879 4,080,308 Energy Transfer Equity LP 54,900 3,611,322 EOG Resources, Inc. 22,200 3,758,016 Gulfport Energy Corp. (NON) 60,000 3,860,400 Kodiak Oil & Gas Corp. (NON) 456,600 5,506,596 QEP Resources, Inc. 55,418 1,534,524 Scorpio Tankers, Inc. (Monaco) 84,882 828,448 Suncor Energy, Inc. (Canada) 97,800 3,496,892 Paper and forest products (0.6%) International Paper Co. 91,700 4,108,160 Personal products (0.4%) Coty, Inc. Class A (NON) 201,854 3,272,053 Pharmaceuticals (4.9%) AbbVie, Inc. 65,200 2,916,396 Actavis PLC (NON) 64,600 9,302,400 Allergan, Inc. 56,500 5,110,425 AstraZeneca PLC ADR (United Kingdom) 47,600 2,471,868 Auxilium Pharmaceuticals, Inc. (NON) 105,700 1,926,911 Eli Lilly & Co. 127,300 6,407,009 Jazz Pharmaceuticals PLC (NON) 12,348 1,135,646 Sanofi ADR (France) 82,500 4,176,975 ViroPharma, Inc. (NON) 59,600 2,342,280 Real estate investment trusts (REITs) (1.0%) American Tower Corp. Class A (R) 77,223 5,724,541 Equity Lifestyle Properties, Inc. (R) 49,169 1,680,105 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 146,500 3,388,545 Road and rail (0.5%) Union Pacific Corp. 21,900 3,401,946 Semiconductors and semiconductor equipment (3.6%) Cavium, Inc. (NON) (S) 30,758 1,267,230 Fairchild Semiconductor International, Inc. (NON) 148,100 2,057,109 Himax Technologies, Inc. ADR (Taiwan) 145,905 1,459,050 Lam Research Corp. (NON) 176,062 9,012,614 Magnachip Semiconductor Corp. (South Korea) (NON) 120,750 2,599,748 Micron Technology, Inc. (NON) 400,767 7,001,399 Ultratech, Inc. (NON) 10,801 327,270 Xilinx, Inc. (S) 63,100 2,956,866 Software (2.9%) Electronic Arts, Inc. (NON) 164,300 4,197,865 Oracle Corp. 110,750 3,673,578 QLIK Technologies, Inc. (NON) 68,600 2,348,864 Red Hat, Inc. (NON) 112,500 5,190,750 SS&C Technologies Holdings, Inc. (NON) 113,352 4,318,711 Verint Systems, Inc. (NON) 40,800 1,512,048 Specialty retail (2.8%) Bed Bath & Beyond, Inc. (NON) (S) 30,398 2,351,589 Five Below, Inc. (NON) 65,100 2,848,125 Foot Locker, Inc. 66,100 2,243,434 Lowe's Cos., Inc. 126,800 6,036,948 Tile Shop Holdings, Inc. (NON) 69,861 2,060,201 TJX Cos., Inc. (The) 86,404 4,872,322 Textiles, apparel, and luxury goods (1.5%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 66,000 4,918,320 NIKE, Inc. Class B 43,700 3,174,368 Tumi Holdings, Inc. (NON) 143,900 2,899,585 Tobacco (2.0%) Japan Tobacco, Inc. (Japan) 126,000 4,524,950 Philip Morris International, Inc. 116,140 10,056,563 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 39,200 2,999,976 Wireless telecommunication services (0.1%) RingCentral, Inc. Class A (NON) 30,800 555,016 Total common stocks (cost $585,959,405) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $268,678 Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (7.9%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 $130,000 $129,933 Putnam Short Term Investment Fund 0.06% (AFF) 18,555,308 18,555,308 Putnam Cash Collateral Pool, LLC 0.13% (d) 39,171,554 39,171,554 Total short-term investments (cost $57,856,742) TOTAL INVESTMENTS Total investments (cost $644,178,934) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 50,321 $— 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTPU2P) of common stocks $(193,006) baskets 40,991 — 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks 10,076 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $733,768,028. (b) The aggregate identified cost on a tax basis is $645,185,926, resulting in gross unrealized appreciation and depreciation of $139,487,278 and $9,516,392, respectively, or net unrealized appreciation of $129,970,886. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,604,454, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $5,668,694 $15,892,771 $21,561,465 $899 $— Putnam Short Term Investment Fund * — 112,153,520 93,598,212 2,991 18,555,308 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $38,034,726. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $39,171,554, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $182,453 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $182,930 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $132,763,559 $— $1,604,454 Consumer staples 55,246,524 — — Energy 43,369,685 — — Financials 53,552,763 — — Health care 119,664,009 — — Industrials 96,960,420 — — Information technology 181,187,955 — — Materials 28,267,326 — — Telecommunication services 2,000,311 — — Utilities 2,414,333 — — Total common stocks — Warrants 268,678 — — Short-term investments 18,555,308 39,301,487 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(182,930) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $278,754 $193,006 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $2,800,000 Warrants (number of warrants) 360,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Deutsche Bank AG Goldman Sachs Bank USA Total Assets: OTC Total return swap contracts*# $10,076 $— $10,076 Securities on loan — 36,190,919 36,190,919 Total Assets $10,076 $36,190,919 $36,200,995 Liabilities: OTC Total return swap contracts*# 193,006 — 193,006 Total Liabilities $193,006 $— $193,006 Total Financial and Derivative Net Assets $(182,930) $36,190,919 $36,007,989 Total collateral received (pledged)##† $— $36,190,919 $36,190,919 Net amount $(182,930) $— $(182,930) * Excludes premiums. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
